MOSCOWITZ, District Judge.
The bankrupt was adjudicated a bankrupt upon his voluntary petition on June 27, 1932. He failed to pay the indemnity required. Referee Stitt, on September 30,. 1932, filed a certificate of dismissal for failure to pay the indemnity. The proceeding was thereupon closed in October, 1932.
On July 6, 1937 the bankrupt filed a voluntary petition in this proceeding and scheduled all the creditors which he had included in the prior petition which had been closed. The objecting creditors herein were also listed in the first proceeding.
Having failed to obtain a discharge in the first proceeding the debts of the bankrupt still stand and have not been discharged. In re McMorrow, D. C., 52 F.2d 643; In re Zeiler, D. C., 18 F.Supp. 539. The bankrupt, however, is entitled to be discharged from debts arising since the first proceeding, but is not entitled to be discharged from the debts which existed at the time the first proceeding was filed.
The motion to confirm the Referee’s report is unopposed. It will be confirmed.
Settle order on notice.